UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4410



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PETER JEROME GAITHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00363-WLO)


Submitted:   October 29, 2007          Decided:     November 16, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant     to    a    written   plea    agreement,      Peter   Jerome

Gaither pled guilty to possession with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (2000),

and to possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).                       Gaither was

sentenced to 115 months’ imprisonment for each offense, to run

concurrently.    Finding no error, we affirm.

           On appeal, counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting there are no

meritorious    issues    for      appeal,    but   contending    that     Gaither’s

sentence was unreasonable.           Gaither was advised of his right to

file a pro se supplemental brief, but he did not do so, and the

Government elected not to file a responsive brief.

           Gaither      contends     that    his    sentence    is   unreasonable

because   he    had   never       before    been    sentenced   to    a    term   of

imprisonment and the imposition of 115 months as a first prison

term is unreasonable.          However, the district court appropriately

calculated the advisory Guidelines range and considered it in

conjunction with other relevant factors under the Guidelines and 18

U.S.C. § 3553(a) (2000).          See United States v. Moreland, 437 F.3d

424, 432-33 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

Gaither’s sentence, which is well within the applicable Guidelines

range and the statutory maximum, is therefore reasonable.                         See


                                       - 2 -
United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct.

2456, 2462-65 (2007).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal. We therefore affirm the

district court’s judgment. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.   If Gaither requests that

such a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on Gaither.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -